374 U.S. 498
83 S. Ct. 1876
10 L. Ed. 2d 1044
Howard Tempy DEARHART, Jr.v.VIRGINIA.
No. 48, Misc.
Supreme Court of the United States
June 17, 1963

Howard Tempy Dearhart, Jr., pro se.
Reno S. Harp III, Asst. Atty. Gen., of Virginia, for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Appeals of Virginia.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Douglas v. California, 372 U.S. 353, 83 S. Ct. 814, 9 L. Ed. 2d 811.


2
Mr. Justice CLARK and Mr. Justice HARLAN dissent for the reasons stated in their dissenting opinions in Douglas v. California, 372 U.S. 358, 360, 83 S. Ct. 817, 818.